Case 1:19-cv-05528-LDH-CLP Document 26-1 Filed 01/06/21 Page 1 of 3 PageID #: 59




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



  SECURITIES AND EXCHANGE
  COMMISSION,

                                       Plaintiff,
                                                                19-cv-05528 (LDH) (CLP)
                        -against-

  MICHAEL J. STARKWEATHER and
  ANDIAMO CORPORATION,

                                       Defendants.


 FINAL JUDGMENT AS TO DEFENDANT MICHAEL J. STARKWEATHER
        The Securities and Exchange Commission having filed a Complaint and Defendant

 Michael J. Starkweather (“Defendant”) having entered a general appearance; consented to the

 Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of

 this Final Judgment; waived findings of fact and conclusions of law; and waived any right to

 appeal from this Final Judgment:

                                                    I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;
Case 1:19-cv-05528-LDH-CLP Document 26-1 Filed 01/06/21 Page 2 of 3 PageID #: 60




        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                   II.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)], Defendant is prohibited from acting as an

 officer or director of any issuer that has a class of securities registered pursuant to Section 12 of

 the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to Section 15(d) of

 the Exchange Act [15 U.S.C. § 78o(d)].

                                                  III.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently barred from participating in an offering of penny stock, including engaging in

 activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

 attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

 security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

 Exchange Act [17 C.F.R. 240.3a51-1].



                                                   2
Case 1:19-cv-05528-LDH-CLP Document 26-1 Filed 01/06/21 Page 3 of 3 PageID #: 61




                                                 IV.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

 shall comply with all of the undertakings and agreements set forth therein.

                                                 V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                 VI.

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


 Dated: ______________, _____

                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  3
